Citation Nr: 0302437	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for neck/cervical spine 
disability other than cervical strain with arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had periods of active duty service between July 
1984 and October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The August 1996 rating decision addressed several issues.  
The veteran ultimately filed a substantive appeal with 
respect to the issues of new and material evidence to reopen 
a claim of service connection for a bilateral shoulder 
disability, new and material evidence to reopen a claim of 
service connection for a neck disability, and service 
connection for a dorsal spine disability.  In a May 1999 
decision, the Board found that new and material evidence, 
sufficient to reopen the veteran's claims of service 
connection for a bilateral shoulder disability and for a neck 
disability, had been received.  The Board also found that the 
veteran's claim of service connection for a dorsal disability 
was well grounded.  However, the Board subsequently remanded 
all three issues for further evidentiary development.  By 
September 2002 rating decision, the RO granted service 
connection for the veteran's bilateral shoulder disability 
and for a dorsal spine disability.  Those issues, therefore, 
are no longer in appellate status as the full benefit sought 
as to each issue has been granted.


FINDING OF FACT

A neck/cervical spine disability, other than the already 
service-connected cervical strain with arthritis, has not 
been diagnosed.




CONCLUSION OF LAW

A neck/cervical spine disability, other than cervical strain 
with arthritis, was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a cervical spine disability other that arthritis of the 
cervical spine.  The discussions in the rating decision, 
statement of the case, and statements of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in its September 2002 supplemental statement of the 
case, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
several relevant VA examination reports and other medical 
records.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Factual Background 

In May 1991, the veteran was involved in a motor vehicle 
accident and was injured in the neck and left shoulder.

The June 1991 report of medical examination reflected 
cervical spine pain radiating into the right arm.  On June 
1991 report of medical history, the veteran indicated that 
his neck was still stiff following the motor vehicle 
accident.  

A September 1991 X-ray study of the cervical spine reflected 
that disc spaces were within normal limits.  However, there 
were some sclerotic changes that may have been secondary to 
degenerative arthritis.  

On March 1995 report of medical history, the veteran 
reported, in pertinent part, swollen and painful joints and 
recurrent back pain.  He indicated that he was involved in a 
motor vehicle accident while stationed in Saudi Arabia and 
that he received physical therapy for the back, neck, and 
shoulders.  

June 1995 service medical records reflected complaints of 
cervical spine pain with radiation into the right shoulder.

On August 1995 separation medical examination, no cervical 
spine abnormalities were noted.  On the corresponding report 
of medical history completed by the veteran, swollen and 
painful joints, recurrent back pain, and arthritis were 
reported.

A July 1996 VA examination report reflected that the veteran 
was involved in a motor vehicle accident in 1991 during which 
he injured his neck.  Physical examination of the neck 
revealed no deformity but there was some tenderness to 
palpation.  The examiner diagnosed cervical dorsal strain.  

On October 1997 VA medical examination the examiner noted 
tenderness in the neck muscles.  There was no bony 
tenderness, but there was some stiffness.  The veteran could 
only rotate his neck 10 degrees in either direction.  He 
could flex and extend the neck 30 degrees with some pain at 
the extremes of motion.  The diagnosis was cervical strain.  

On a second October 1997 VA examination for diseases of the 
spinal cord, the examiner diagnosed residuals of cervical and 
upper dorsal injury with tenderness to palpation, mild 
weakness in the left upper extremity and grip and mild 
sensory loss in the left upper arm.

By August 1998 rating decision, the RO, in pertinent part, 
granted service connection for arthritis of the cervical 
spine.

On June 1999 VA medical examination, the examiner indicated 
that the veteran's neck complaints were persisting.  He had 
aches, pain, soreness, stiffness, limitation of motion, and 
pain with use.  The examiner diagnosed, in pertinent part, 
chronic cervicodorsal strain with arthritis of the cervical 
spine.  The examiner commented that separating the symptoms 
from the sprain and strain from the arthritis was not 
possible.  All cervical spine symptoms, according to the 
examiner, were related to the veteran's in-service motor 
vehicle accident.  

On October 1999 VA medical examination of the spine, the 
examiner diagnosed cervical dorsal strain.  The examiner 
opined that such was related to the veteran's in-service 
motor vehicle accident.

An October 1999 VA examination of the brain and spinal cord 
revealed an assessment of decreased lateral rotation of the 
neck.  The major associated finding was evidence of 
degenerative joint disease at C5-6.  There was no evidence of 
radiculopathy, motor weakness, or sensory loss on physical 
examination.  The only evidence of radiculopathy was tingling 
in the fingertips that was related to the position in which 
the veteran slept.  

An October 1999 X-ray study report of the cervical spine 
revealed degenerative changes at C4-5.

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis

Service connection for arthritis of the cervical spine was 
granted by August 1996 rating decision.  The most recent 
rating decision in September 2002 describes the disability 
for rating purposes as "chronic strain with arthritis of the 
cervical spine."  The veteran contends, however, that he 
suffers from a disability of the neck separate and apart from 
this service-connected disability.  Pursuant to the October 
1999 VA examination, it was revealed that the veteran did not 
suffer from service-related cervical spine neurologic 
symptomatology.  On June 1999 VA examination, the examiner 
commented that the strain symptoms could not be separated 
from the arthritis.  However, the description of the service-
connected disability includes both strain and arthritis.  

The rating schedule is intended to compensate the veteran for 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
As well, a claimant may not be compensated twice for the same 
symptomatology.  38 C.F.R. § 4.14.  Based on the description 
of the disability which has been service-connected, the Board 
is unable to find a basis for granting service connection for 
any separate disability of the neck/cervical spine.  It 
appears that the current description of the disability 
completely encompasses all symptoms due to the inservice 
injury.  To grant service connection for any other 
neck/cervical spine symptoms would be duplicating was he is 
already being compensating for and would be in violation of 
38 C.F.R. § 4.14.  Moreover, in the absence of proof of a 
separate disability, there can be no valid claim for service 
connection.  Brammer, supra. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

